Per Curiam:
It appears that plaintiff below leased to Michael Higgins, for the term of three years and three months, from February 4, 1887, certain premises to be used as a saloon for the sale of liquors and as a dwelling. The lease contained a covenant that, under penalty of forfeiture, the lessee would neither occupy nor permit the premises to be occupied otherwise than as a saloon and dwelling, without the lessor’s written consent indorsed on the lease. The lessee, during the term, removed from the premises, and refused to pay subsequently accruing rent, and this suit was brought against appellants, sureties in the lease, to recover the rent thus in arrear. Their defence, in substance, is, that in 1888 the Court of Quarter Sessions refused to re-license the lessee to sell intoxicating liquors in the demised premises, and, being thus deprived of his license, his lease terminated, and, having vacated the premises, he was thenceforth relieved from his covenant to pay rent.
That position was ably presented in an argument that was more plausible than sound. If the lessor were insisting that his lessee should sell intoxicating liquors, and claiming the right to forfeit the lease because he refused to comply, it would doubtless be a good defence to say that he was forbidden by law to sell; but that is not this case. The license was a matter with which the lessor had nothing to do. The risk of obtaining it was assumed by the lessee; and that risk, as he must have known, depended on many contingencies, such as public necessity, character and conduct of the applicant, etc.
It is averred that the lessee surrendered the possession of the demised premises to the lessor, but it avails nothing without the further averment that the latter accepted the surrender *58and. released the tenant from further liability. The case presented by the affidavit of defence is that of a lessee who, finding that be could not obtain a renewal of bis license, abandoned the premises, and refused to further perform bis covenant to pay rent. His sureties were, of course, liable to answer for bis default, and the learned court was clearly right in entering judgment for want of a sufficient affidavit of defence.
Judgment affirmed.